Title: Virginia Delegates to Edmund Randolph, 12 April 1787
From: Virginia Delegates
To: Randolph, Edmund


Sir
New York Apl. 12. 1787
Your Excellencies favor of the 4th. Instant this moment came to hand. The post is just going out, and therefore I have not time to say more, in addition to this acknowledgement, than that Congress yesterday appointed Mr. John Pierce, late Paymaster General, to succeed Mr. Fox who has resigned, and he will set out immediately to Virginia. I shall do myself the Honor to write you more fully tomorrow, and will then inclose the resolution for this appointment. I have the Honor to be your Excellencies Most Obt. Servt.
Ed. Carrington
